Exhibit 10.3

 

BRYN MAWR BANK CORPORATION

KEY EMPLOYEE

NON-QUALIFIED STOCK OPTION AGREEMENT

SUBJECT TO THE 2004 STOCK OPTION PLAN

 

AGREEMENT, dated as of                     , 20     by and between BRYN MAWR
BANK CORPORATION (the “Corporation”) and              (the “Optionee” or “you”).

 

1. This Agreement is subject to the terms and conditions of the Bryn Mawr Bank
Corporation 2004 Stock Option Plan (the “Plan”) as approved by the Board of
Directors of the Corporation on January 15, 2004 and by the Corporation’s
shareholders on April 20, 2004. Any references or definitions contained herein
shall, except as otherwise specified herein, be construed in accordance with the
terms and conditions of the Plan. On                     , 20    , the
Corporation’s Compensation Committee granted the Optionee certain options,
described in Section 4 hereof, to purchase its common stock (the “stock”) at
                             Dollars and                              Cents
($            ) a share, the market price of the stock on                     ,
20    .

 

2. Subject to the terms and conditions of the Plan and those set forth herein,
this Agreement confirms the grant to the Optionee of the option to purchase
                             shares of stock at the price of
                             Dollars and                              Cents
($            ) per share.



--------------------------------------------------------------------------------

3. The purpose of granting directors, officers and other key employees options
pursuant to the Plan is to attract, retain and reward them, to increase their
stock ownership and their identification with the Corporation’s interests, and
to enhance the value of the Corporation over the long-term for the shareholders.
In return for granting this option to you, please acknowledge by signing below
at the end of this Agreement that you have read the entire Agreement, including
the stock forfeiture and termination provisions in this Section 3 and Sections 6
and 8 and that you agree as follows:

 

a. Forfeiture of Option Gain and Unexercised Options If You Engage in Certain
Activities. The provisions of this subsection 3(a) will apply to all options
granted to you under the Plan. If, at any time within (i) the ten (10) year term
of this option, or (ii) two (2) years after termination of leaving your
employment with the Corporation, or (iii) two (2) years after you exercise any
portion of this option whichever is later, you engage in any activity inimical,
contrary or harmful to the interests of the Corporation including, but not
limited to (a) conduct related to your employment for which either criminal or
civil penalties against you may be brought, (b) violation of the Corporation’s
policies including, without limitation, the Corporation’s insider trading
policy, (c) soliciting of any



--------------------------------------------------------------------------------

customer of the Corporation for business which would result in such customer
terminating their relationship with the Corporation; soliciting or inducing any
individual who is an employee of the Corporation to leave the Corporation or
otherwise terminate their relationship with the Corporation, (d) disclosing or
using any confidential information or material concerning the Corporation, or
(e) participating in a hostile takeover attempt, then (1) this option shall
terminate effective as of the date on which you engage in such activity, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan, and (2) any option gain realized by you from exercising all or a
portion of this option shall be paid by you to the Corporation on the day you
engage in such activity.

 

b. Right of Setoff. By accepting this Agreement, you consent to deduction to the
extent permitted by law, from any amounts that the Corporation owes you from
time to time (including amounts owed to you as wages or other compensation,
fringe benefits, or paid time-off pay, as well as any other amounts owed to you
by the Corporation), the amounts you owe the Corporation under subsection a.
above. Whether or not the Corporation elects to make any setoff in whole or in
part, if the Corporation does not recover by means of setoff the full amount you
owe it, calculated as set forth above, you agree to immediately pay the unpaid
balance to the Corporation.



--------------------------------------------------------------------------------

c. Compensation Committee Discretion. You may be released from your obligations
under subsections a. and b. of this Section 3 only if the Compensation Committee
of the Board of Directors (the “Compensation Committee”), or its duly appointed
agent determines in its sole discretion that such action is in the best interest
of the Corporation.

 

4. Each Option granted under the Plan shall vest at the rate of thirty three and
                             percent (            %) of the initially awarded
option per year, commencing with the vesting of the first installment one (1)
year after the date of the grant of the option and succeeding installments on
the                              anniversaries, respectively, of the date of the
grant of the option. Notwithstanding any other provisions of this Agreement, in
the event of a Change of Control or your death, Disability or Retirement, the
option that has been awarded to you shall immediately vest, unless, prior to
death, Disability or Retirement, you violated the option forfeiture provisions
of Sections 3, 6 and 8 of this Agreement or your option becomes null and void
because of termination of your employment, as provided in subsections 7.4(c) and
(d) of the Plan.

 

5. The option may be exercised upon vesting but in no event after
                            , 20    . Each option shall be exercised by the
Optionee delivering to the Treasurer of the Corporation written notice
specifying the number of shares that the Optionee then desires to purchase and
the option price thereof, together with cash, a check for an amount in United



--------------------------------------------------------------------------------

States dollars to the order of the Corporation or shares of Corporation stock
equal to the option price of the shares the Optionee desires to purchase and,
any applicable withholding tax obligations as described in Section 12 hereof or
a combination of Corporation stock and United States dollars, subject to the
restriction of Section 7.7(c) of the Plan. The Corporation may then require that
there be presented to and filed with it a written representation by the Optionee
that it is then the Optionee’s intention to acquire the shares to be purchased
for investment and not with a view to their distribution. In such event, no
shares shall be issued or transferred to the Optionee unless and until the
Corporation is satisfied with the correctness of such representation.

 

As soon as practicable after receipt by the Corporation of such written
notification and payment and, if required by the Corporation, the Optionee’s
representation of the intent to acquire for investment, the Corporation shall,
subject to the requirements of Section 13 hereof, issue or transfer to the
Optionee the number of shares of stock with respect to which such option shall
have been so exercised and shall deliver to the Optionee a certificate or
certificates evidencing such shares, registered in the Optionee’s name.



--------------------------------------------------------------------------------

6. Each Option shall expire ten (10) years from its date of grant, but shall be
subject to earlier termination as follows:

 

  a. In the event an Optionee shall cease to be an Employee for reasons other
than death, Disability or Retirement, each then vested option may only be
exercised within ninety (90) days after such Optionee shall cease to be an
Employee or within the option period, whichever is earlier.

 

  b. In the event of the termination of an Optionee’s employment by reason of
death, Disability or Retirement, the then outstanding options of such Optionee
shall thereupon vest and become exercisable for a period of one (1) year after
such Optionee’s death, Disability or Retirement. A deceased Optionee’s options
that are still exercisable shall be exercised within one (1) year of the date of
the Optionee’s death by the estate of such Optionee or by a person or persons
whom the Optionee has designated in a writing filed with the Corporation, or, if
no such designation has been made, by the person or persons to whom the
Optionee’s rights have passed by will or the laws of descent and distribution.

 

  c. In the event an Optionee shall cease to be an employee for reasons other
than death, Disability or Retirement, each then unvested Option to purchase
shares shall be null and void immediately upon termination of the Optionee’s
employment and may not be exercised.



--------------------------------------------------------------------------------

  d. In the event of termination for Cause of an Optionee’s service as an
employee, such Optionee’s unexercised vested options and unvested options to
purchase shares of stock shall be null and void immediately upon termination of
the Optionee’s service and may not be exercised.

 

  e. In the event that while an Optionee is an employee or after an Optionee
ceases to be an employee, such Optionee engages in any of the conduct described
in Sections 3 or 8 hereof, then, subject to the discretion of the Compensation
Committee, that Optionee shall forfeit the right to exercise options and be
required to pay the Corporation the option gains as described in Section 3
hereof.

 

The Corporation’s Board of Directors Compensation Committee may, in extenuating
circumstances, alter the exercise provisions outlined in this Agreement
including specifically this Section 6 or Sections 3 or 8 hereof.

 

7. The term “Corporation” as used in this Agreement with reference to employment
shall include employment with any of the subsidiaries of the Corporation. The
term “subsidiary” as used in this Agreement shall mean any subsidiary of the
Corporation as defined in the Plan. The term “confidential information” as used
in this Agreement includes, but is not limited to, records,



--------------------------------------------------------------------------------

lists, and knowledge of Corporation’s clients, methods of operation, processes,
trade secrets, methods of determination of prices, prices or fees, financial
condition, profits, sales, net income, and indebtedness, as the same may exist
from time to time. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the estate, or personal representative or duly appointed legal
guardian, to whom this option may be transferred by will or by the laws of
descent and distribution, it shall be deemed to include such person.

 

8. The options are not transferable by the Optionee otherwise than by will or
the laws of descent and distribution and, during the lifetime of the Optionee,
the option shall be exercisable only by the Optionee. No assignment or transfer
of this option whether voluntary or involuntary, by operation of law or
otherwise, except by will or the laws of descent and distribution, shall vest in
the assignee or transferee any interest or right herein whatsoever, but
immediately upon any attempt to assign or transfer this option the same shall
terminate and be of no force or effect.

 

9. Anything in this Agreement to the contrary notwithstanding, the Optionee
hereby agrees not to exercise this option, and that the Corporation will not be
obligated to issue any shares to the Optionee hereunder, if the exercise hereof
or the issuance or transfer of such shares shall constitute a



--------------------------------------------------------------------------------

violation by the Optionee or the Corporation of any provisions of any law or
regulation of any governmental authority. Any determination in this connection
by the Compensation Committee shall be final, binding and conclusive. The
Corporation shall in no event be obliged to register any securities pursuant to
the Securities Act of 1933 (as now in effect or as hereafter amended) or to take
any other affirmative action in order to cause the exercise of the option or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.

 

10. Any notice which either party hereto may be required or permitted to give to
the other shall be in writing, and may be delivered personally or by mail,
postage prepaid, addressed as follows: to the Corporation, Attention: Treasurer,
at its office at 801 Lancaster Avenue, Bryn Mawr, PA 19010 or to the Optionee at
her/his address on the records of the Corporation or at such other address as
the Corporation, or Optionee, may designate in writing from time to time to the
other party hereto.

 

11. Neither the action of the Corporation or the shareholders, nor any action
taken by the Compensation Committee under the Plan nor any provisions of this
Agreement shall be construed as giving to the Optionee the right to be retained
in the employ of the Corporation.

 

12. The Corporation may require, as a condition to the delivery of certificates
for shares of stock issued pursuant to



--------------------------------------------------------------------------------

the exercise of any option, that the Optionee pay to the Corporation any
federal, state or local taxes of any kind required by law to be withheld with
respect to any grant or any delivery of shares. The Corporation and any of its
subsidiaries including, without limitation, The Bryn Mawr Trust Company, to the
extent permitted or required by law, shall have the right to deduct from any
payment of any kind (including salary or bonus) otherwise due to an Optionee any
federal, state or local taxes of any kind required by law to be withheld with
respect to any option grant or to the delivery of shares under the Plan, or to
retain or sell, without notice, a sufficient number of the shares to be issued
to such Optionee to cover any such taxes, provided that the Corporation shall
not sell any such shares if such sale would be considered a sale for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended.

 

13. Upon a partial exercise of any option granted pursuant to this Agreement,
the Optionee hereby agrees, at the request of the Corporation’s Treasurer, to
return this Agreement to the Corporation so that a statement may be placed upon
the Agreement by the Treasurer confirming the partial exercise by the Optionee
of the option granted by this Agreement.

 

14. The provisions of this Agreement shall be construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to the conflict of law
provisions of any jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer, and the Optionee has hereunto set his/her hand and
seal, all as of the day and year first above written.

 

BRYN MAWR BANK CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

    (Signature of Optionee)    

 

--------------------------------------------------------------------------------

    (Print Name of Optionee)    

 

--------------------------------------------------------------------------------

    (Address of Optionee)